[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The defendant is ordered to pay the weekly living expenses that are set forth in Part II of the plaintiff's financial affidavit that is dated January 16, 2001, except that he is not to pay the plaintiff's expenditures for restaurants, her clothing, toiletries, hair care, newspapers and magazines, vacations, charitable contributions, gifts, laundry and dry cleaning, tailor, and miscellaneous items. In addition to paying the living expenses, the defendant is to pay $125.00 weekly to the plaintiff as alimony. All payments are to be made from bank accounts that are solely in the defendant's name. The request to decide at this time how the burden of the payments should ultimately born by the parties is denied.
THIM, J.